                             tlie ?Hmteii States! Btsitrttt Court
                        :lfor tlft ^outliem Btotnct of(Georgia
                                    Wavtvoaa Btbtoton
                                                                                   FILED
                                                                            Scott L. Poff, Clerk
                                                                         United States District Court

                                                                    By casbell at 11:10 am, Nov 26, 2019
              REYNALDO VALDEZ,

                           Petitioner,                      CIVIL ACTION NO.: 5:19-cv-12


                   V.



              TRACY JOHNS,

                           Respondent.


                                                  ORDER


                  After an independent and de novo review of the entire

              record, the Court concurs with the Magistrate Judge's Report and

              Recommendation.       Dkt. No. 8.   Petitioner Reynaldo Valdez

              ("Valdez") did not file Objections to this Report and

              Recommendation.


                  Accordingly, the Court ADOPTS the Magistrate Judge's Report

              and Recommendation, GRANTS Respondent's Motion to Dismiss,

              DISMISSES without prejudice Valdez's Petition for failure to

              exhaust his administrative remedies, and DIRECTS the Clerk of

              Court to CLOSE this case and enter the appropriate judgment of

              dismissal.     Additionally, the Court DENIES Valdez in foiwa




A0 72A
(Rev. 8/82)
              pauperis status on appeal.

                   SO ORDERED, this        1'^      M t'dU'U          f 2019

                                       HON. Ll^Vg^BS^^-WOQ^ JUDGE
                                       united/states DISTRICT^^eCmT
                                      SOUTHERN DISTRICT OF GEORGIA




AO 72A
(Rev, 8/82)
